Exhibit 10.22

Tandem Diabetes Care, Inc.

2014 Cash Bonus Plan

The Tandem Diabetes Care, Inc. 2014 Cash Bonus Plan (the “Bonus Plan”) has been
designed to align plan participants with the business goals and strategies of
Tandem Diabetes Care, Inc. (“Tandem” or the “Company”) and to further the
objectives of the Company’s executive compensation program. This Bonus Plan is
an important part of the Company’s commitment to recognizing key employees who
contribute to the achievement of important Company performance goals.
Specifically, the objectives of the Bonus Plan are as follows:

 

  •   Attract, retain and reward highly skilled individuals, including executive
officers, with the background and experience required for the Company’s future
growth and success by providing meaningful cash incentive payments to plan
participants who are in a position to contribute significantly to Company
success.

 

  •   Align the interests of plan participants with those of the Company’s
stockholders by tying a meaningful portion of their total compensation
opportunity to the achievement of specific Company performance objectives, such
as an annual revenue target.

 

  •   Together with base salary, long-term equity incentives and other
components of compensation, create an appropriate balance of cash versus
non-cash, and guaranteed versus at risk compensation opportunities.

Performance Period

The Bonus Plan is primarily intended to reward plan participants for their
individual contributions to the Company’s achievement with respect to Company
performance objectives for the 2014 fiscal year. However, the Company’s Board of
Directors or the Compensation Committee of the Board of Directors (the
“Compensation Committee”) also has the discretion to consider individual or
Company performance after December 31, 2014 and until the date of any actual
bonus determination under the Bonus Plan in measuring performance and
determining the amount of an award, if any, under the Bonus Plan.

Eligibility

Employees of the Company eligible for an award under this Bonus Plan will be
limited to individuals serving as a Vice President or more senior management
role within the Company, as determined by the Board of Directors or the
Compensation Committee. If, following January 1, 2014, an individual is promoted
or hired and becomes an eligible participant under the Bonus Plan at any time
during the 2014 calendar year, then the individual will be eligible to
participate under the Bonus Plan on a pro-rata basis, calculated in the
reasonable discretion of the Compensation Committee, unless otherwise
specifically provided by the Board of Directors or the Compensation Committee.

Bonus Opportunity

A target cash incentive amount (a “Target Bonus Amount”) for each eligible plan
participant will be set as a percentage of the participant’s base salary. Cash
incentives may be earned under the Bonus Plan based on the achievement of both
financial performance objectives and product development objectives. The
financial performance objectives will collectively represent 80% of the overall
Target Bonus Amount and the product development objectives will collectively
represent 20% of the overall Target Bonus Amount.

Financial Performance Objectives

The financial performance component will be based on Tandem’s total revenue for
the 2014 fiscal year as compared to an annual revenue target (the “Revenue
Target”), provided that Tandem also does not exceed a maximum operating loss
threshold (the “Operating Loss Threshold”). The Revenue Target and Operating
Loss Threshold will be established by the Board of Directors or the Compensation
Committee and communicated to plan participants. In addition, the Board of
Directors or Compensation Committee will have the authority to calculate the
Company’s actual total revenue and operating loss amounts for purposes of the
Bonus Plan in their reasonable discretion.

 

1



--------------------------------------------------------------------------------

With respect to the financial performance component, cash incentives may be
earned under the Bonus Plan based on the Company’s actual revenue as compared to
the Revenue Target as follows:

 

  •   The Company must achieve a minimum growth rate over the Company’s actual
2013 revenue, which places the Company’s revenue for 2014 at 56.5% of the
Revenue Target, for any bonus to be earned under the financial performance
component of the Bonus Plan.

 

  •   If the Company’s actual revenues are between 56.5% and 100% of the Revenue
Target, a bonus will be a straight-line calculation from 0% to 100%
respectively, as a percentage of the individual’s Target Bonus Amount.

 

  •   If the Company’s actual revenues are above100%, then the Bonus Plan has
two levels of incremental bonus:

 

  •   For incremental revenue above the Revenue Target and up to 120% of the
Revenue Target, a bonus will be calculated proportionally as a percentage of the
individual’s Target Bonus Amount multiplied by 120%.

 

  •   For example, if the Company achieves 115% of the Revenue Target and an
individual has a Target Bonus Amount of $50,000, then the individual’s actual
bonus would be calculated as follows: [($50,000*100%) + ($50,000*15%*120%)]*80%
= $47,200

 

  •   For incremental revenue above 120% of the Revenue Target and up to 150% of
the Revenue Target, a bonus will be calculated proportionally as a percentage of
the individual’s Target Bonus Amount multiplied by 150%.

 

  •   For example, if the Company achieves 125% of the Revenue Target and an
individual has a Target Bonus Amount of $50,000, then the individual’s actual
bonus would be calculated as follows: [($50,000*100%) + ($50,000*20%*120%) +
($50,000*5%*150%)]*80% = $50,800

Product Development Objectives

The product development component will be based on the achievement of specific
milestones (“Product Development Milestones”) for products in development. The
Product Development Milestones will be established by the Board of Directors or
the Compensation Committee and communicated to plan participants and may include
various product development milestones, such as the Company’s: submission of
regulatory filings, successful completion of regulatory inspections and receipt
of regulatory clearance for certain products under development within specified
time periods.

Corporate Performance

Performance under the Bonus Plan will be determined on the basis of the
Company’s achievement as compared to the Revenue Target, Operating Loss
Threshold and Product Development Milestones as described above, but the Board
of Directors or the Compensation Committee also retains the flexibility to
consider other factors deemed appropriate in their discretion.

The Compensation Committee also retains the right, more broadly to modify and
administer the Bonus Plan, as described below under “Payout and Administration”.

 

2



--------------------------------------------------------------------------------

Award Determination

Bonus payments under the Bonus Plan, if any, will be made at the discretion of
the Board of Directors or the Compensation Committee. The financial performance
component and product development component of the Bonus Plan may be earned
independent of one another. If the Company does not achieve either the financial
performance component or the product development component of the Bonus Plan, no
payouts will be made unless the Board of Directors or the Compensation
Committee, in their sole discretion, determine that there are other factors that
merit consideration in the determination of bonus awards, which may be
determined on an individual basis.

Payout and Administration

Payment of bonuses will be made as soon as practical after the end of the plan
year, but not later than March 15, 2014. Participants must be actively employed
at the time of payout to be eligible for any bonus payment. Only the Board of
Directors may approve a payment under this Bonus Plan to the Company’s Chief
Executive Officer. The Board of Directors or the Compensation Committee may
approve payments to any other eligible plan participant. The Board of Directors
or the Compensation Committee can modify the Bonus Plan, including timing and
form of payments, at any time in their sole discretion. Amounts payable under
the Bonus Plan are intended to comply with the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations and thus be exempt
from the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended. The Board of Directors and the Compensation Committee intend to
administer the Bonus Plan in a manner consistent with this rule.

 

3